Citation Nr: 0638754	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-39 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for sleep disorder.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for depression.

3.  Entitlement to service connection for asbestos.

4.  Entitlement to special monthly compensation based on the 
need for aid and attendance.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from October 1982 to March 
1987.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from June 2003 and June 2004 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

The veteran has claimed secondary service connection for 
sleep disorder.  However, this matter has not been 
adjudicated.  This matter is referred to the RO for 
appropriate action.

The issues concerning service connection for asbestos and 
psychiatric disorder claimed as depression, and special 
monthly compensation based on aid and attendance, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for sleep disorder in 
March 2000 and notified the veteran of its decision at that 
time and he did not appeal.  

2.  Since March 2000, evidence not previously submitted to 
agency decisionmakers, relating to an unestablished fact 
necessary to substantiate the claim, and raising a reasonable 
possibility of substantiating the claim has not been 
submitted.


CONCLUSIONS OF LAW

1.  The RO's March 2000 decision denying service connection 
for sleep disorder is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302(b), 20.1103 (2006).  

2.  As new and material evidence has not been received since 
the RO's March 2000 rating decision, the requirements to 
reopen the veteran's claim of entitlement to service 
connection for sleep disorder have not been met.  38 U.S.C.A 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103, 
20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran appeals the RO's June 2003 decision that new and 
material evidence has not been received to reopen a claim for 
service connection for sleep disorder.  

The RO denied direct service connection for sleep disorder in 
March 2000 and notified the veteran of its decision at that 
time.  That decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (2006).  In order to reopen the claim, 
new and material evidence must be received.  38 U.S.C.A. 
§ 5108.  

The claim to reopen was received in March 2003.  The 
applicable provisions concerning new and material evidence 
from 38 C.F.R. are:  

§ 3.156 -- New and material evidence. 

(a) A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 

In order for evidence to be new and material, it would have 
to make up for a deficiency which existed at the time of the 
prior decision.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
March 2000, the RO denied service connection for sleep 
disorder because there was no disability diagnosed and no 
record of the condition.  Since then, the veteran still has 
not submitted a sleep disorder diagnosis.  In essence, he has 
not submitted any new relevant evidence, but instead has 
merely alluded to in-service treatment records, which were 
previously considered.  Accordingly, he has not submitted new 
and material evidence and the claim may not be reopened.  
38 U.S.C.A. § 5108.  His current assertion, in essence, that 
he has a sleep disorder is cumulative of his previously 
considered October 1999 assertion to that effect.

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  In a May 2003 letter, 
the RO provided the requisite notification.  Moreover, the 
claimant was given the text of 38 C.F.R. § 3.159, concerning 
the respective duties, in the statement of the case.  
Adequate notice preceded the adjudication. 

Kent v. Nicholson, 20 Vet. App. 1 (2006), held, in pertinent 
part, that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA by means of a 
specific notice letter to (1) notify the claimant of the 
evidence and information necessary to reopen the claim, 
(i.e., describe what new and material evidence is); (2) 
notify the claimant of the evidence and information necessary 
to substantiate each element of the underlying service 
connection claim; and (3) notify the claimant of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits.  
Correspondence from the RO to the veteran in May 2003, June 
2003, and June 2004 satisfies these requirements.   

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

Any deficiencies in VA's duties to notify the claimant 
concerning effective date or degree of disability for the 
service connection claim is harmless, as service connection 
has been denied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA advised the veteran what it would 
do, and what he should do, and he took no action which would 
require VA to take any action to assist him in obtaining any 
evidence.  Additionally, VA's duty to examine a veteran or 
render a medical opinion under 38 C.F.R. § 3.159 do not apply 
unless new and material evidence is presented or secured.  
38 C.F.R. § 3.159(c)(4)(i)C)(iii).  The Board notes that 
additional evidence was received in connection with other 
claims after the June 2003 rating decision that is the 
subject of this appeal, and that this evidence was not 
mentioned in a statement of the case or supplemental 
statement of the case.  Because this evidence is not relevant 
to the issue of reopening the claim for service connection 
for sleep disorder, the Board concludes that it need not 
refer this evidence to the agency of original jurisdiction 
for the issuance of a supplemental statement of the case 
pursuant to 38 C.F.R. § 19.37(a).

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for sleep disorder, the 
benefits sought on appeal are denied.  


REMAND

The RO denied service connection for depression in March 
2003.  Later in March 2003, the veteran applied to reopen the 
claim, and he has appealed the June 2003 rating decision that 
did not reopen the claim.  The Board notes that after the 
June 2003 rating decision but before the June 2004 statement 
of the case (SOC), additional evidence was received in 
connection with claims for special monthly compensation and 
for service connection for asbestos.  This evidence includes 
VA medical records containing a May 2004 psychiatric 
treatment note that indicates an Axis I diagnosis of 
adjustment disorder with depressed mood secondary to medical 
condition, and Axis III diagnoses of fibromyalgia, arthritis, 
and diabetes.  

Pursuant to 38 C.F.R. § 19.37(a) (2006), evidence received by 
the agency of original jurisdiction prior to transfer of the 
records to the Board after an appeal has been initiated 
(including evidence received after certification has been 
completed) will be referred to the appropriate rating or 
authorization activity for review and disposition. If the SOC 
and any prior supplemental SOC were prepared before the 
receipt of the additional evidence, a supplemental SOC will 
be furnished to the appellant and his or her representative 
unless the additional evidence received duplicates evidence 
previously of record which was discussed in the SOC or a 
prior supplemental SOC or the additional evidence is not 
relevant to the issue, or issues, on appeal. Because the 
additional evidence includes VA psychiatric treatment records 
and was not previously considered or discussed by the RO, the 
appellant should be furnished a supplemental SOC concerning 
this evidence.  

Also, the veteran disagreed in November 2004 with the RO's 
June 2004 denial of service connection for asbestos and with 
the RO's denial of special monthly compensation based on need 
for aid and attendance.  A statement of the case has not been 
issued.  Accordingly, these matters must be remanded to the 
RO for the issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a supplemental 
SOC concerning whether new and material 
evidence has been received to reopen a 
claim for service connection for 
depression, to discuss the evidence 
received after the June 2003 rating 
decision but not considered in the SOC.  
The veteran and his representative should 
be given the opportunity to respond 
thereto.

2.  The RO should issue the veteran a 
SOC on the matters of service 
connection for asbestos and special 
monthly compensation based on the need 
for aid and attendance.  If the veteran 
thereafter perfects an appeal of the RO 
decision, the matter should be returned 
to the Board after compliance with 
requisite appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


